                 Case 2:19-cv-01519-MLP Document 14 Filed 05/14/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNIFYCLOUD, LLC,

 9                             Plaintiff,                  Case No. C19-1519-MLP

10          v.                                             ORDER TO SHOW CAUSE

11   SPORTS 1 MARKETING CORP.,

12                             Defendant.

13

14          UnifyCloud, LLC (“Plaintiff”) filed its Complaint on September 23, 2019. (Dkt. # 1.)

15   Sports 1 Marketing Corporation (“Defendant”) has yet to appear. There has been no activity

16   from Plaintiff in this matter since December 4, 2019, when an Affidavit of Service of Summons

17   was filed. (Dkt. # 10.) On April 20, 2020, a Notice of Assignment to a U.S. Magistrate Judge and

18   Declination of Consent was sent to Plaintiff along with an Order Regarding Initial Disclosures,

19   Joint Status Report, and Early Settlement. (Dkt. # 11, 12.) On April 29, 2020, consent to proceed

20   before a Magistrate Judge was entered. (Dkt. # 13.)

21          It is within the inherent power and discretion of the court to sua sponte dismiss a civil

22   case for lack of prosecution. McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991) (failure to

23   prosecute must be unreasonable in order to support dismissal); Ash v. Cvetkov, 739 F.2d 493, 496




     ORDER TO SHOW CAUSE - 1
               Case 2:19-cv-01519-MLP Document 14 Filed 05/14/20 Page 2 of 2



 1   (9th Cir. 1984); see Fed. R. Civ. P. 41(b). The Court weighs five factors to determine if

 2   involuntary dismissal for lack of prosecution is proper. Pagtalunan v. Galaza, 291 F.3d 639, 642

 3   (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)). Specifically,

 4   the Court considers: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s

 5   need to manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy

 6   favoring disposition of cases on their merits; and (5) the availability of less drastic alternatives.

 7   Id. Dismissal is proper where at least four factors support dismissal or where at least three factors

 8   “strongly” support dismissal. Beck v. Pike, 2017 WL 530354, at *5 (W.D. Wash. Feb. 9, 2017)

 9   (quoting Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998)).

10          Accordingly, Plaintiff is ORDERED to show cause by June 12, 2020, why the Complaint

11   in this matter should not be dismissed for lack of prosecution. Failure to show cause shall be

12   deemed a failure to properly prosecute and the Court will dismiss Plaintiff’s Complaint without

13   prejudice.

14          Dated this 14th day of May, 2020.

15


                                                            A
16

17                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
